Exhibit CERTIFICATE OF AMENDMENT TO THE THIRD AMENDED AND RESTATED BYLAWS OF EVERGREEN ENERGY INC. 1.The undersigned hereby certifies that he is the duly elected, qualified, and acting Secretary of Evergreen Energy Inc. (the “Corporation”) and that the following amendments to the Corporation’s Third Amended and Restated Bylaws were duly adopted by the Board of Directors: 2.Article I, Section 1 of the Third Amended and Restated Bylaws is deleted in its entirety and such Section shall read in full as follows: “The principal office and place of business of Evergreen Energy Inc. (the “Corporation”) shall be 1225 17th Street, Suite 1300, Denver, Colorado or at such other place within or without Colorado, as the Board of Directors (the “Board”) may from time to time designate.” 3.Article III, Section 3 of the Third Amended and Restated Bylaws is deleted in its entirety and such Section shall read as follows: “The number of directors shall be specified in the Bylaws of the Corporation, and any such number may from time to time be increased or decreased (but not below three) in the manner prescribed by the Bylaws.The Board of Directors shall not be classified.From and after the Corporation’s 2008 Annual Meeting of Stockholders, all directors shall be elected at each annual Meeting of Stockholders for a one-year term expiring at the next Annual Meeting of
